                                         Case 4:20-cv-07331-JSW Document 158 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAMBER OF COMMERCE OF THE                     Case No. 20-cv-07331-JSW
                                         UNITED STATE OF AMERICA, et al.,
                                   8                  Plaintiffs,                       JUDGMENT
                                   9            v.
                                  10
                                         UNITED STATES DEPARTMENT OF
                                  11     HOMELAND SECURITY, et al.,
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Pursuant to the Order issued this date granting Plaintiffs’ motion for summary judgment

                                  15   and denying Defendants’ cross-motion, judgment is HEREBY ENTERED in favor of Plaintiffs.

                                  16         IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: September 15, 2021

                                  18                                                ______________________________________
                                                                                    JEFFREY S. WHITE
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
